Sweeney, J. (dissenting)
The trial judge in this case, in an order prepared and presented by the plaintiff, excluded the defendants’ proposed expert witness, Dr. Stephen Sears, for one reason and one reason only — he had been listed as a consulting expert prior to the arbitration:
*60THE COURT FINDS that “good cause” exists to grant plaintiff’s motion as Dr. Sears had been designated by Defendants as a “consulting expert” under Mothershead v. Adams, 32 Wn. App. 325, 647 P.2d 525 (1982) prior to mandatory arbitration.
Clerk’s Papers at 74. A trial judge necessarily abuses his or her discretion if the ruling is based on an erroneous view of the law. Wash. State Physicians Ins. Exch. Ass’n v. Fisons, 122 Wn.2d 299, 339, 858 P.2d 1054 (1993). Here, the trial court’s ruling apparently rests on the erroneous belief that, once an expert is designated a consultant and shielded from discovery, that expert must be excluded for all time. The majority agrees that that is not the law. Majority at 51. In a trial de novo after arbitration, a different strategy may be adopted, new evidence presented, and additional witnesses called. Wilson v. Horsley, 137 Wn.2d 500, 506, 974 P.2d 316 (1999).
Moreover, there were at least six weeks between the disclosure of Dr. Sears as an expert witness and the commencement of the trial here. There is no showing that he could not have been deposed or that the timing of the deposition would have made it impossible, or for that matter even difficult, for the plaintiff to prepare for trial.
The trial judge here — by the very definition of abuse of discretion — abused his discretion in refusing to allow the defendants to call their expert medical witness at the time of trial solely because he was designated a consulting expert prior to the arbitration.
For these reasons I dissent.